DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a system for measuring the absorption of a laser radiation by a sample with a nanometric or subnanometric spatial resolution comprising: (i) a pulsed laser source, suitable for emitting pulses at a tunable wavelength and at a repetition frequency fl and arranged so as to illuminate a portion of the sample so as to induce a thermal expansion of a region of the surface of the sample (ii) an AFM probe comprising a beam bearing an AFM tip oriented in a so-called vertical direction and arranged so as to be able to be placed in contact with the region of the surface of the m; and (iii) a detector configured to measure the amplitude of the oscillations of the AFM probe resulting from the absorption of the laser radiation by the region of the surface of the sample, wherein the system further comprises a piezoelectric translation system designed to displace the sample in said vertical direction, the displacement being modulated at a frequency fp, and in that the detector is configured to measure the amplitude of a frequency component fm, of the oscillations of the AFM probe, the frequency fp being chosen so as to generate oscillations of the AFM probe at the frequency fm by a mix of acoustic waves.
The closest prior arts of record are Nanoscale simultaneous chemical and mechanical imaging via peak force infrared microscope’ (Wang et al.), US 2011/02341966 (Passian et al.), and US 2008/023755 (Dazzi et al.).
Wang et al. discloses a system for measuring the absorption of a laser radiation by a sample with a nanometric or subnanometric spatial resolution comprising: (i) a pulsed laser source, suitable for emitting pulses at a tunable wavelength and at a repetition frequency fl and arranged so as to illuminate a portion of the sample so as to induce a thermal expansion of a region of the surface of the sample (fig. 1, ‘pulsed light source’); (ii) an AFM probe comprising a beam bearing an AFM tip oriented in a so-called vertical direction and arranged so as to be able to be placed in contact with the region of the surface of the sample in which a thermal expansion is induced on one side and held mechanically on another side, the AFM probe having a mechanical resonance mode at a frequency fm (fig. 1, unlabeled); and (iii) a detector configured to measure the p (fig. 1, ‘sample scanner’, wherein ‘The vertical position of the sample was sinusoidally modulated at a frequency of several kilohertz beneath the probe, which is fixed in the stationary position.’ P. 8).
However, Wang et al. does not disclose the frequency fp being chosen so as to generate oscillations of the AFM probe at the frequency fm by a mix of acoustic waves.  Furthermore, it would not have been obvious to modify Wang et al. to do so because Wang et al. specifically avoids exciting the probe mechanical resonance (‘In the peak force tapping mode, the free-space mechanical resonance of the cantilever is not intentionally excited or used.’).  It is noted that the International search report lists Wang et al. and the correlated patent publication as X references and states that ‘oscillations must be excited at the resonant frequency if measurements are to be taken under resonant conditions as in peak-force tapping mode’ to show this limitation.  
Passian et al. discloses a system for measuring the absorption of a laser radiation by a sample with a nanometric or subnanometric spatial resolution comprising: (i) a pulsed laser source, suitable for emitting pulses at a tunable wavelength and at a repetition frequency fl and arranged so as to illuminate a portion of the sample so as to induce a thermal expansion of a region of the surface of the sample (fig. 1-2 & 7-8, element 128); (ii) an AFM probe comprising a beam bearing an AFM tip oriented in a so-called vertical direction and arranged so as to be able to be placed in contact with the region of the surface of the sample in which a thermal expansion is induced on one side and held mechanically on another side, the AFM probe having a mechanical resonance mode at a frequency fm (fig. 1-2 & 7-8, elements 114 and 112); and (iii) a detector configured to measure the amplitude of the oscillations of the AFM probe resulting from the absorption of the laser radiation by the region of the surface of the sample (fig. 1-2 and 7-8, element 122), wherein the system further comprises a piezoelectric translation system designed to displace the sample in said vertical direction, the displacement being modulated at a frequency fp 
Passain et al. does not disclose the frequency fp being chosen so as to generate oscillations of the AFM probe at the frequency fm.  Instead the oscillations of the probe are controlled by another function generator, and the probe is not allowed to freely vibrate based solely on tip-sample interactions.
Dazzi et al. discloses disclose a system for measuring the absorption of a laser radiation by a sample with a nanometric or subnanometric spatial resolution comprising: (i) a pulsed laser source, suitable for emitting pulses at a tunable wavelength and at a repetition frequency fl and arranged so as to illuminate a portion of the sample so as to induce a thermal expansion of a region of the surface of the sample (fig. 2, element 9) (ii) an AFM probe comprising a beam bearing an AFM tip oriented in a so-called vertical direction and arranged so as to be able to be placed in contact with the region of the surface of the sample in which a thermal expansion is induced on one side and held mechanically on another side, the AFM probe having a mechanical resonance mode at a frequency fm (fig. 2, element 2); and (iii) a detector configured to measure the amplitude of the oscillations of the AFM probe resulting from the absorption of the laser radiation by the region of the surface of the sample (fig. 2, elements 1, 3, and 7).
Dazzi et al. does not disclose a a piezoelectric translation system designed to displace the sample in said vertical direction, the displacement being modulated at a frequency fp, the frequency fp being chosen so as to generate oscillations of the AFM probe at the frequency fm
None of these arts, taken alone or together disclose or suggest the claimed subject matter.  Identical reasoning applies to the method claims, claims 7-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896